DETAILED ACTION
Status of Claims
Claims 1, 6, and 9 are currently amended.
Claims 1-9 are currently pending with claims 7-8 withdrawn.
Claims 1-6 and 9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 01/31/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 07/30/2021 has been withdrawn. 


35 USC 101
Applicant's arguments filed 01/31/2022 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that Claim 1 does not recite a general-purpose computer because the computer system stores attribute set rules that are used to parse a request into subsets of attributes, and attributes and that the scores condition the computer in a way to be more than just a general-purpose computer. Applicant further argues that the claim 1 greatly improves the efficiency of computer system in matching good types stored in the storage of the computer system. Examiner respectfully disagrees. In Claim 9, the computer system is described simply as a computer system that is comprised of a processor and storage. Additionally, the computer system in the Specification is described in general terms as an enterprise-grade server computer. There is nothing to suggest that the computer itself is anything other than a general-purpose computer. Further, the computer system carries out well-understood, routine, and conventional computer functions that are claimed in a merely generic manner. This includes receiving or transmitting data (e.g., the receiving a first request, selecting at least one of the set of good types, registering at least one of a confirmation and a rejection), performing repetitive calculations (e.g., adjusting a sore and generating a list), and storing/retrieving information (e.g., parsing the request/subset of attributes). See MPEP 2106.05(d)(II). The computer system is described simply in terms of performing these generic computer functions of receiving, extracting, and calculating data. Therefore, the focus of the claims is not on an improved computer system. The focus of the claims is not on improving the efficiency of computer system or the computer system learning information based on feedback. Examiner notes that the step of adjusting a score is conditional upon at least one of the set of good types being rejected. Rather, the focus of the claims is being used to solve the non-technical problem of providing predictive quoting. Instead, Examiner suggests amending Independent Claims 1 and 9 to include in further technical detail how the computer system accomplishes the “learning” in order to make the system more dynamic and efficient. For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.

35 USC 103
Applicant’s arguments with respect to claim(s) 1-6 and 9 with respect to the 35 USC 103 rejection have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in further view of Chawla et al. (US 10,728,116). See rejection below for more detail



 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claims 1-6 are directed to a process and claim 9 is directed to a machine, however claims 1-6 and 9 are directed to a judicial exception (i.e. abstract idea).

Taking claim 1 as representative, claim 1 recites a method for predictive quoting, comprising: receiving a first request, via a computer system, including at least one subset of attributes, each of the at least one subset of attributes corresponding to one of a set of good types; parsing the request to identify the at least one subset of attributes at least partially based on attribute set rules stored in storage of the computer system; parsing each of the at least one subset of attributes at least partially based on the attribute set rules to identify each of the attributes in the subset; selecting, for each of the at least one subset of attributes, at least one of the set of good types that the subset of attributes corresponds to at least partially on matches between the subset of attributes and at least one expected pattern of attributes for each of the set of good types stored in the storage of the computer system; registering at least one of a confirmation and a rejection of the at least one of the set of good types for each of the at least one subset of the attributes by a user; adjusting a score for at least one of the attribute set rules if the at least one of the set of good types is rejected; and generating, by the computer system, a list of which of the set of good types each of the at least one subset of attributes corresponds to for subsequent requests based at least partially on the score for the attribute set rules.

The above limitations recite a method for normalizing a request for bid (predictive quoting).  Based on the claim language and the specification, claim 1 recites commercial or legal interactions by reciting sales activities/behaviors and business relations, and as such fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas .

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements- a computer system.  The computer system is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) without any meaningful detail about its structure or configuration (Specification ⁋0057) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.

Further, the use of conventional computer elements to send or receive business information between various computer terminals are insignificant extra-solutions activity of mere data gathering or outputting in conjunction with an abstract idea (See M.P.E.P 2106.05 (g)).

Although these additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. Implementation of an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank lnt’l, claim 1 merely recites a commonplace business method (i.e. normalizing a request for bid (predictive quoting)) being applied on a general purpose computer as Applicant’s specification explains in a high level of generality (Applicant’s specification ⁋ 0057).

Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Further, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising, sales, and promotions. See M.P.E.P. § 2106.05(h)

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Further the additional elements (i.e., computer system) are used in a generic manner and operates using well-understood, routine and conventional functions.  For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner.

The computer system carries out well-understood, routine, and conventional computer functions that are claimed in a merely generic manner. This includes receiving or transmitting data (e.g., the receiving a first request, selecting at least one of the set of good types, registering at least one of a confirmation and a rejection), performing repetitive calculations (e.g., adjusting a sore and generating a list), and storing/retrieving information (e.g., parsing the request/subset of attributes). See MPEP 2106.05(d)(II).

Further, the instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea (Specification ⁋0057).  Each step of the instant claim, when taken alone, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a process or machine may overcome the prior art on record, a more detailed abstract idea is still an abstract idea. Likewise, a more detailed generic computing system is still a generic computing system.

The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claim 1 merely assumes the availability of physical components including a computing system, for input and output.

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea without significantly more.  The claim is not patent eligible.

Dependent claims 2-6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-6 further describe the commercial interactions and using well known software to perform the limitations.  The dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional limitations (i.e. database) amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, dependent claims 2-6 are not patent eligible.

Regarding claim 9, the claim recites substantially similar limitations and scope as recited in claim 1.  As such, claim 9 is rejected under similar rationale.

Therefore claims 1-6 and 9 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scruton et al., US 2007/0244802 A1 (hereafter referred to as “Scruton”) and further in view of Chawla et al., US 10,728,116 B1 (hereafter referred to as “Chawla”).

Referring to claim 1 Scruton teaches a method for predictive quoting (i.e. Fig. 1 and paragraph 0074-0080), comprising:
 receiving a first request, via a computer system, including at least one subset of attributes, each of the at least one subset of attributes corresponding to one of a set of good types (paragraph 0074-0078- wherein part location system 18 receives an estimate from a repair facility which include parts needed) ; 
parsing the request to identify the at least one subset of attributes at least partially based on attribute set rules stored in storage of the computer system (paragraph 0079-0080- part location system 18 parses the estimate to extract pertinent information (i.e. attributes) and which requires token set rules in order to extract the pertinent information and automatically generate a request for quote (RFQ)); 
parsing each of the at least one subset of attributes at least partially based on the attribute set rules to identify each of the attributes in the subset (paragraph 0079-0080- part location system 18 parses the estimate to extract pertinent information (i.e. attributes) and which requires token set rules in order to extract the pertinent information and automatically generate a request for quote (RFQ) to identify the specific suppliers 14);
selecting, for each of the at least one subset of attributes, at least one of the set of good types that the subset of attributes corresponds to at least partially on matches between the subset of attributes and at least one expected pattern of attributes for each of the set of good types stored in the storage of the computer system (paragraph 0079-0080- part location system 18 parses the estimate to extract pertinent information such as the parts needed in the repair process); 
registering at least one of a confirmation and a rejection of the at least one of the set of good types for each of the at least one subset of the attributes by a user (paragraph 0079-0081- parts location system 18 maintains a record of quotes accepted)
generating, by the computer system, a list of which of the set of good types each of the at least one subset of attributes corresponds to for subsequent requests (paragraph 0081 disclosing a parts location system 18 maintains an audit log that tracks generated request for quotes as well as the resulting quotes received for each request for quote from suppliers 14).
Scruton does not expressly provide for adjusting a score for at least one of the attribute set rules if the at least one of the set of good types is rejected and generating a list of based at least partially on the score for the attribute set rules. However, Chawla discloses a system for using predictive machine learning to help match requests with resources. See col. 1, lines 40-55. Chawla discloses adjusting a score for at least one of the attribute set rules if the at least one of the set of good types is rejected and generating a list of based at least partially on the score for the attribute set rules (Chawla: see at least col 6 lines 1-48 disclosing scoring requests to relevant skills via  skill predictive model, using a list of eligible resources to filter down based on criteria, training an adaptive model that adjusts the skill scores based on acceptance and rejection information derived form a request being matched to an eligible resource, and maintaining a list of mapped requests to eligible resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Scruton with the adjusted scoring based on acceptance/rejection, as taught by Chawla, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including more efficient and accurate matching. See Chawla col. 1, lines 49-57.


Referring to claim 2, Scruton and Chawla teach or suggest the method according to claim 1. Additionally, Scruton discloses wherein the at least one subset of attributes comprises at least two subsets of attributes (paragraph 0079-0080)

Referring to claim 3, Scruton and Chawla teach or suggest the method according to claim 2. Additionally, Scruton discloses wherein each of the at least two subsets of attributes comprises an ordered subset of attributes (paragraph 0079-0080)

Referring to claim 4, Scruton and Chawla teach or suggest the method according to claim 3. Additionally, Scruton discloses further comprising: performing a first query of a supply database to select a first subset of supply records corresponding with the selected good type for each of the at least two subsets of attributes; performing a second query of the supply database to select a second subset of supply records for the selected good type using a set of alternative satisfaction rules for each of the at least two subsets of attributes when the first subset of supply records is empty; and generating a user interface presenting the first subset and the second subset of supply records (paragraph 0079-0080).

Referring to claim 5, Scruton and Chawla teach or suggest the method according to claim 3. Additionally, Scruton discloses wherein the parsing of each of the at least two subsets of attributes comprises: using a set of attribute set rules stored by the computer system that specify how to identify attributes (paragraph 0079-0080).

Referring to claim 6, Scruton and Chawla teach or suggest the method according to claim 1. Additionally, Scruton discloses  further comprising: receiving a list of supplied resources, via a computer system, including at least two subsets of attributes; parsing the list of supplied resources to identify the at least two subsets of attributes; parsing each of the at least two subsets of attributes to identify each of the attributes in the subsets; selecting, for each of the at least two subsets of attributes, by the computer system, one of the set of good types the subset of attributes corresponds to at least partially on matches between the subset of attributes and a set of attributes for each of the set of good types; registering at least one of an acceptance and a rejection of the at least one of the set of good types for each of the at least two subsets of the attributes by a user; generating, by the computer system, a list of which of the set of good types each of the at least two subsets of attributes corresponds to for subsequent requests(paragraph 0074-0081) and Chawla discloses adjusting a score for at least one of the attribute set rules if the at least one of the set of good types is rejected and generating a list of based at least partially on the score for the attribute set rules (Chawla: see at least col 6 lines 1-48 disclosing scoring requests to relevant skills via  skill predictive model, using a list of eligible resources to filter down based on criteria, training an adaptive model that adjusts the skill scores based on acceptance and rejection information derived from a request being matched to an eligible resource, and maintaining a list of mapped requests to eligible resources). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Scruton with the adjusted scoring based on acceptance/rejection, as taught by Chawla, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including more efficient and accurate matching. See Chawla col. 1, lines 49-57.


Referring to claims 9 all the limitations in system claim 9 are closely parallel to the limitations of method claim 1, analyzed above and rejected on the same basis.  

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“Attribute-Level Neighbor Hierarchy Construction Using Evolved Pattern-Based Knowledge Induction” (Puthpongsiriporn, T., Porter, J. D., Bidanda, B., Wang, M., Billo, R., Attribute-Level Neighbor Hierarchy Construction Using Evolved Pattern-Based Knowledge Induction, July 2006, IEEE Transactions on Knowledge and Data Engineering, Vol. 18, No. 7, pp. 917-929.) disclosing a query based answering system that uses attribute neighbors/values to determine relationships.
Venkata Naga Ravi (US 2019/0065259) disclosing receiving a request and parsing the request for attributes and attribute values and analyzing them with a classification engine to be in certain pattern in order to determine appropriate match.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625